DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 7-19 and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 7-19 and 21-24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, providing a plurality of database computing platforms coupled to one another by a network, each database computing platform having a corresponding database hosted by the each database computing platform; providing a premise computing platform coupled to the plurality of database computing platforms; receiving, by a unified access layer executing on the premise computing platform, first queries; executing, by the unified access layer, the first queries with respect to the corresponding databases of the plurality of database computing platforms referenced by the first queries; collecting, by the premise computing platform, first metadata regarding tables referenced by the first queries; training, by the premise computing platform, a recommendation model according to the first queries and the first metadata; receiving, by a unified access layer executing on the premise computing platform, second queries; transforming, by the premise computing platform, the second queries according to the recommendation model to obtain transformed second queries; executing, by the unified access layer, the transformed second queries with respect to the corresponding databases of the plurality of database computing platforms referenced by the transformed second queries; wherein transforming the second queries to obtain transformed second queries comprises transferring computation of a join to a first platform of the plurality of database computing platforms in response to determining that the join includes a first table on the first platform and a second table on a second platform of the plurality of database computing platforms with the first table being larger than the second table by an amount meeting a threshold condition; as disclosed in independent claim 1.
For at least similar reasons, independent claim 17 is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/10/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154